Title: To George Washington from John Robinson, 8 June 1760
From: Robinson, John
To: Washington, George

 

Dear Sir
June 8th 1760.

My friend Colo. Thomas Moore has applied to me, to assist him with a Sum of Money, to discharge a Debt due to You which he is very anxious of doing, and was it in my power at this time, I would readily advance the Sum he wants, but it realy is not, if your Affairs would permit You to wait a little longer for it, I will engage to see You paid in Six Months I am with my Complimints to Mrs Washington Dr Sir Your Affecte Friend and hbe Servt

John Robinson

